COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Julie A. Roberts v. Nexus Health Systems, Inc., et al.

Appellate case number:    01-19-00175-CV

Trial court case number: 2016-84120

Trial court:              334th District Court of Harris County

Appellant, Julie A. Roberts, has filed a “Joint Motion to Stay Appeal Pending Bankruptcy Court
Review and Approval of Settlement.” The motion requests that the appeal be “stayed,” while the
parties seek approval of their settlement from the Bankruptcy Court.

Roberts request for a stay is interpreted as a request to abate the appeal. As interpreted, the
motion is granted, and the appeal is abated.

The appeal is removed from the Court’s October 27, 2020 submission docket and oral argument
is cancelled.

The appeal will be reinstated 60 days from the date of this order on the Court’s active docket for
later submission on the merits. However, a party may file a motion to reinstate the appeal for
dismissal or for submission on the merits before the expiration of 60 days.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower___________
                       Acting individually


Date: October 26, 2020